Citation Nr: 0636436	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected migraine headaches, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to May 1998 
and from February 1999 to May 2002. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

In the April 2003 rating decision, service connection was 
granted for migraine headaches; a noncompensable (zero 
percent) rating was assigned effective May 7, 2002.  The 
veteran filed a timely notice of disagreement (NOD).  In a 
September 2003 rating decision, a 10 percent disability 
rating was assigned effective May 7, 2002.  The RO issued a 
statement of the case (SOC) in November 2004.  Later in 
November 2004, the veteran filed a timely substantive appeal.

In April 2005, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claims folder.

In January 2006, the Board remanded the claim for additional 
evidentiary development.  This was accomplished, and a 
supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center in August 2006 which continued 
the previous denial of an increased disability rating for 
migraine headaches.  The issue is once again before the 
Board.


FINDINGS OF FACT

1.  The medical evidence of record reflects that the veteran 
has only had intermittent treatment for migraine headaches. 

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
migraine headaches, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected migraine headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

2.  The criteria for referral for the service-connected 
migraine headaches on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected migraine headaches.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

With respect to an increased rating claim, the standard of 
review is as follows.
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in 
October 2002, which was specifically intended to address the 
requirements of the VCAA.  That letter informed the veteran 
of the elements required to establish a claim for service 
connection.  See the October 2002, VCAA letter, page 2.  The 
letter also detailed what type of evidence would assist in 
substantiating his claim, in particular medical evidence.  
See id.  As for the evidence to be provided by the veteran, 
he was told to submit VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for non-VA medical providers that treated him 
for his claimed disability.  Id. at page 1.

In addition, in the October 2002 VCAA letter, the veteran was 
informed that VA would be scheduling him for a medical 
examination.  [An examination was completed in November 
2002.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would obtain 
evidence kept by VA and any other federal government agency; 
would request private treatment records, if he completed a 
release form; and would obtain any identified VA medical 
records.

The veteran was specifically advised by VA in the VCAA letter 
that he could submit evidence pertaining to his claim.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
Moreover, in the August 2006 supplemental statement of the 
case, the veteran received notice pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as follows:  

If you have any information or evidence you have not 
previously told us about or given to us, and that 
information concerns the level of disability or when it 
began, please tell us or give us that evidence as soon 
as possible.

This complied with the requirement of 38 C.F.R. § 3.159(b)(1) 
to request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
review of the record reveals that the veteran was provided 
notice of the VCAA in October 2002, prior to the initial 
adjudication of his claim in April 2003.

In Dingess/Hartman, the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claim because service connection has already been granted for 
this disability.  The AMC addressed elements (4) and (5) in 
the August 2006 SSOC.  

The August 2006 SSOC was returned as undeliverable.  However, 
the Court has held that VA may rely on the "last known 
address" shown of record.  See Thompson v. Brown, 8 Vet. App. 
169, 175 (1995).  The burden is on the appellant to keep VA 
apprised of his or her whereabouts; if he or she does not do 
so, there is no burden on the part of the VA to "turn up 
heaven and earth to find [the appellant]."  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  

In this case, the AMC sent the August 2006 SSOC to the 
veteran at his last known address, to no avail.  This appears 
not to be due to any lack of diligence on the part of the AMC 
but rather the veteran's moving and leaving no forwarding 
address.  The veteran simply has not met his burden of 
keeping VA informed about his whereabouts.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained to the extent possible.  The evidence of record 
includes service medical records, VA medical records, and a 
report of a VA examination, which will be described below.  
In particular, the directive of the January 2006 Board remand 
was to obtain additional VA medical records, which was 
accomplished.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a 
representative.  In April 2005, the veteran presented oral 
testimony at a hearing held at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's claims folder.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Specific rating criteria

Under Diagnostic Code 8100, the following levels of 
disability are included:

50 % with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability;

30 % with characteristic prostrating attacks occurring on an 
average of once per month over the last several months;

10 % with characteristic prostrating attacks averaging one in 
two months over the last several months;

0 % with less frequent attacks.

See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what 
is a prostrating attack. According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

The rating criteria also do not define "inadaptability."  
However, the Court noted that nothing in Diagnostic Code 8100 
required the claimant to be completely unable to work in 
order to qualify for a 50 percent rating.  Pierce v. 
Principi, 18 Vet. App. 440 (2004).  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran has been diagnosed with migraine headaches.  His 
migraine headaches have been rated by the RO under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 [migraine headaches], which 
deals specifically with migraines.  The Board can identify no 
more appropriate diagnostic code, and neither the veteran nor 
his representative has pointed to a more appropriate 
diagnostic code.

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons that will be expressed in greater detail below finds 
that the overall level of symptomatology associated with the 
veteran's headaches is not consistent with the criteria 
enumerated for a 30 percent or higher rating.  

The key factor in evaluating migraines is the presence and 
frequency of prostrating attacks.  To warrant a 30 percent 
rating under Diagnostic Code 8100, the evidence must show 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The Board has 
discussed the meaning of "prostrating" in the law and 
regulations section above.  

In early October 2003, the veteran reported to a VA nurse 
that he alternated between a one-month period of four to five 
episodes of migraine headaches, with each headache lasting 
six to twelve hours and leaving him exhausted, and a two-to-
three-month period of headache-free intervals.  A November 
2002 VA examiner reported that the veteran rated the severity 
of his migraine headaches, which occurred two to three times 
a week, as ranging from 5 out of 10 to 8 out of 10.  

The veteran testified at the April 2005 hearing that he 
experiences one to three episodes of migraine headaches a 
month, and that 75 percent of those episodes are prostrating.  
See the hearing transcript, pages 2, 9.  The veteran also 
testified that he missed 33 days of work during an 
approximately 13-month period when he worked for a car rental 
company, and that he felt compelled to quit that job because 
of missed work.  Id., 4-5.  In that regard, a manager at the 
veteran's former employer indicated in a March 2005 statement 
that the veteran was employed by them from September 2003 to 
October 2004 and that excluding paid sick days, he missed 
approximately 262 hours of scheduled work due to migraine 
headaches.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, although the 
Board has taken the above evidence into consideration, the 
medical evidence does not show prostrating attacks occurring 
once a month.

VA medical records dated from November 2002 to February 2006 
reflect only intermittent treatment for migraine headaches, 
to include only three episodes of treatment for arguably 
prostrating headaches - in early October 2003, December 2003, 
and April 2004.  Moreover, the veteran was only excused twice 
from work for his migraine headaches by VA medical 
professionals - once in December 2003 for two days and again 
in April 2004 for one day.  

Additionally, an August 2004 VA treatment record shows that 
the veteran's employment impairment at the car rental agency 
was due exclusively to migraine headaches.  Rather, the 
record reveals that the veteran had psychiatric 
symptomatology while working that was consistent with panic 
attacks.  

As for the veteran's assertions as to the severity of his 
migraine headaches, the Board attaches relatively little 
weight of probative value to the veteran's own self-
assessment, in light of the relatively few medical record 
showing complaints of or treatment for migraine headaches.  
In the absence of objective medical evidence showing 
prostrating attacks occurring once a month, the veteran's and 
his manager's assertions regarding employment impairment are 
not credible.  

In short, the Board places greater weight on the medical 
evidence showing only intermittent treatment for headaches 
and an absence of prostrating attacks occurring once a month 
over last several months than on the veteran's reporting of 
symptomatology.

In sum, a preponderance of the evidence of record does not 
demonstrate prostrating attacks occurring on an average once 
a month over last several months.  Nor does the evidence 
demonstrate very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  For the reasons described above, the Board 
finds that the veteran's headaches are not productive of such 
symptomatology as warrants a rating higher than 10 percent.

Fenderson considerations

The veteran has appealed the initial disability rating of 10 
percent assigned by the RO in the April 2003 rating decision.  
Under Fenderson, the Board must determine whether staged 
ratings are appropriate.

After having considered the matter, the Board finds that at 
no time since the effective date of service connection, May 
7, 2002, has the veteran's migraine headaches met or nearly 
approximated the criteria for a higher disability rating.  As 
has been described above, the medical evidence over the years 
has not shown that the migraine headaches are manifested by 
prostrating attacks occurring once a month.  There does not 
appear to have been either an appreciable worsening of or 
diminution of symptoms at any time since service connection 
was awarded.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

Extraschedular evaluation

In the November 2004 SOC, the RO considered the matter of 
referral of the issue of an increased rating for the service-
connected migraine headaches for consideration of an 
extraschedular rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  The 
record does not show that the veteran has required frequent 
hospitalizations for his migraine headaches.  In fact, it 
appears that he has never been hospitalized for his service-
connected migraine headaches.  Indeed, he appears to have 
sought medical treatment only sporadically.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the service-connected 
migraine headaches such as to trigger consideration of the 
extraschedular provisions.  Although the veteran claims to 
have missed a significant amount of work due to migraine 
headaches, and while the veteran's former manager supported 
the veteran's assertion, the objective medical evidence 
referred to above indicates that the veteran lost only three 
days of work on doctors' orders due to migraine headaches.  
Additionally, there is evidence that the veteran had panic 
attacks at work which required VA treatment and impaired his 
ability to work.  Based on the medical evidence discussed 
above, there is nothing in the evidence of record to indicate 
that the service-connected migraine headaches cause 
impairment with employment over and above that which is 
contemplated in the assigned 10 percent schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For reasons and bases expressed above, the Board finds that 
the migraine headaches are appropriately rated at 10 percent 
disabling.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected migraine headaches is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


